Citation Nr: 0018777	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-06 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Service connection for hypercholesterolemia 
(hyperlipidemia).

2. Service connection for pancreatitis.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1986 and from November 1990 to June 1991.  He also 
performed active duty for training from August 1986 to 
November 1990 and from July 1991 to April 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied service connection for 
hypercholesterolemia (hyperlipidemia) and pancreatitis.  

The veteran failed to report for a hearing before a Member of 
the Board in Washington, DC on February 3, 2000.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

In accordance with 38 C.F.R. § 19.9 (1999), if the correction 
of a procedural defect is essential for a proper appellate 
decision, a remand to the agency of original jurisdiction, 
specifying the action to be undertaken, is required.  

In May 2000, the Board requested a medical opinion concerning 
the issues on appeal.  The Board received the medical opinion 
in May 2000.  In June 2000, the Board forwarded a copy of the 
medical opinion to the veteran for his review and response.  
The veteran was informed that he had 60 days from the date of 
that letter to submit any additional evidence.  See 38 C.F.R. 
§ 20.903 (1999).

Subsequently and within the applicable time period, the 
veteran submitted additional evidence that includes medical 
opinions, treatise evidence, medical records, etc., for 
consideration in his appeal.  However, the veteran did not 
waive agency of original jurisdiction consideration of this 
evidence.  Based on the fact that the veteran submitted 
medical information, which appears to be pertinent to his 
claim, directly to the Board without waiving consideration of 
the same by the agency of original jurisdiction, the record 
on appeal must be remanded to allow consideration of this 
evidence by the agency of original jurisdiction, as mandated 
by 38 C.F.R. § 20.1304(c) (1999).  

In any event, the VA has an obligation under 38 U.S.C.A. § 
5103(a), to advise the veteran of the evidence necessary to 
complete his application for VA benefits.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  In this case, the veteran is 
hereby notified that preliminary review indicates that the 
evidence necessary to complete his application for service 
connection for hypercholesterolemia (hyperlipidemia) is 
competent medical evidence (i.e., a medical opinion or other 
medical evidence) that hypercholesterolemia (hyperlipidemia) 
had its onset during active military service.  Similarly, 
competent medical evidence must establish that pancreatitis 
is related to his active military service.  Any opinions 
should be based on a review of the veteran's medical records.  
The RO will review the evidence to determine whether the 
claims are ultimately well-grounded.  Accordingly, the 
veteran is advised that, unless the development directed 
herein coincidentally provides evidence on the theories of 
entitlement to service connection, he is still under an 
obligation to provide such evidence.  See 38 C.F.R. § 
5107(a).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential to avoid potential prejudice to the 
veteran, therefore, this case must be REMANDED to the RO for 
the following action:

The RO should review the additional 
evidence submitted directly to the Board 
in June 2000 and adjudicate the claims of 
entitlement to service connection for 
hypercholesterolemia (hyperlipidemia) and 
service connection for pancreatitis.  In 
doing so, the RO should make a 
determination, based upon the complete 
record, with respect to whether the 
veteran has presented well-grounded 
claims.  Based on this determination, and 
if appropriate, see Morton v. West, 12 
Vet. App. 477 (1999), the RO should 
accomplish any further indicated 
development.  If any benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case to the veteran that includes a 
discussion of the evidence and the 
applicable law and regulations, and an 
opportunity to respond.  

Thereafter, the appeal should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

